 

 

‘USDC SDNY

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICAILY. FILED ||
ee x DOC #_-
CHEVRON CORPORATION, DATE FILED: | 2 4 [per 4

Plaintiff,

~against- 11-cv-0691 (LAK)

STEVEN DONZIGER, ct al.,

Defendants,

MEMORANDUM AND ORDER

LEWIS A. KAPLAN, District Judge.

Steven Donziger, a suspended lawyer,’ has led a corrupt effort to extort billions of
dollars from Chevron Corporation (“Chevron”). One element of that scheme was the fraudulent
procurement of a multibillion judgment from a provincial court in Ecuador (the “Ecuador
Judgment”). Chevron brought this action against Donziger and others to enjoin enforcement of the
Ecuador Judgment, to prevent Donziger from profiting from his actions, and for other relief. After
a lengthy trial on the merits, the Court ruled in Chevron’s favor. In consequence, Donziger is subject
to a constructive trust and a permanent injunction (the “RICO Judgment”) as well as a money

judgment for more than $800,000 (the “Money Judgment”).

 

Donziger has been suspended from the practice of law in the State of New York, AMfatter of
Donziger, 163 A.D.3d 123, 80 N.Y.$.3d 269 (ist Dept. 2018), the District of Columbia,
Matter of Donziger, No. 18-BG-967 (D.C. App. filed Sept. 20, 2018) [DI 2091-68, 2091-
69], and by this Court. He therefore now represents only himself and no longer may
represent the Donziger & Associates, PLLC or any other person or entity. F.g., Lattanzio
v. COMTA, 481 F.3d 137, 139-40 (2d Cir. 2007).

 
2

The RICO Judgment has been affirmed on appeal. In the words of the Court of

 

Appeals, “[t]he record in the present case reveals a parade of corrupt actions by the LAPs’ [i.e., the
Ecuadorian plaintiffs’ ] legal team, including coercion, fraud, and bribery, culminating in the promise
to [Ecuadorian] Judge Zambrano of $500,000 from a judgment in favor of the [Ecuadorian plaintiffs,

the] LAPs.”” Donziger has exhausted all appellate avenues with respect to the RICO Judgment. And

 

Chevron Corp. v. Donziger, 833 F.3d 74, 126 (2d Cir. 2016), cert. denied, 137 8. Ct. 2268
(2017).

Nor is this the only tribunal to reach such conciusions. To mention one other, an arbitration
tribunal under the auspices of the Permanent Court on Arbitration at the Hague, after
extensive hearings, found, among many other things, the following:

. “This assessment starts with certain of the Lago Agrio Plaintiffs’ representatives,
especially Mr Donziger and Mr Fajardo. The evidence before this Tribunal points
clearly to the conclusion that they engaged in prolonged, malign conduct towards
the Respondent's legal system generally and, particularly, the Lago Agrio Court in
a manner that almost beggars belief in its arrogant contempt for elemental
principles of truth and justice, It is pointless here to characterise such conduct any
further, because these individuals are not the object of the exercise required for this
Award under the Treaty applying international law. Such conduct, as related above,
also speaks for itself. Moreover, others unknown were also involved in the
‘ghostwriting’ exercise.”

, The Ecuadorian “Judge Zambrano actively solicited a bribe from whichever side
in the Lago Agrio Litigation would be willing to pay him for issuing a favourable
judgment in the Lago Agrio Litigation. Chevron refused his approaches; but
certain of the Lago Agrio Plaintiffs’ representatives did not. It is not proven that
Judge Zambrano did receive a monetary consideration actually paid to him before
the issuance of the Lago Agrio Judgment. On a balance of probabilities, however,
it is proven that the consideration was a promise to reward him financially at a
later date from proceeds to be recovered from the enforcement against Chevron of
the Lago Agrio Judgment.”

° “Judge Zambrano did not draft the entirety of the Lago Agrio Judgment by himself,
as he falsely testified on oath in the RICO Litigation. The Tribunal finds that Judge
Zambrano, in return for his promised reward, allowed certain of the Lago Agrio
Plaintiffs’ representatives, corruptly, to ‘ghostwrite’ at least material parts of the
Lago Agrio Judgment (with its Clarification), These representatives included Mr
Fajardo and Mr Donziger.” Matter of Chevron Corp. v. Republic of Ecuador, PCA
No. 2009-23, Second Partial Award on Track 2 §§ 5.229-5.231 (Aug. 30, 2018) [DI

 
3

while the Money Judgment is on appeal, Donziger neither has paid it nor obtained a stay. So both
judgments are fully enforceable. Accordingly, Chevron has undertaken supplementary proceedings
to locate assets to satisfy the Money Judgment, to determine whether Donziger has complied with
the RICO Judgment, and to obtain remedies for alleged non-compliance.

Donziger largely has stonewalled Chevron’s efforts. He has disobeyed explicit
provisions of the RICO Judgment and defied court process compelling him to provide discovery and
to take other actions. He has ignored the fundamental “proposition that all orders and judgments of
courts must be complied with promptly. [fa person to whom a court directs an order believes that
order is incorrect the remedy is to appeal, but, absent a stay, he must comply promptly with the order
pending appeal.”’ He has been held in civil contempt for, among other things, his disobedience of
court orders compelling him to provide perfectly appropriate discovery. And he has been subjected
to coercive fines, all to no avail. He has been charged with criminal contempt, in some respects for
violating the RICO Judgment and in other respects for disobeying post-judgment discovery and
related orders.

There now are two motions before the Court. One is Donziger’s motion to stay the
December 12 hearing in light of the pendency of the criminal contempt charges, trial of which now
is set for June 15, 2020.* The other is by Chevron for a determination that Donziger has waived, and

therefore is precluded from asserting, the Fifth Amendment in a December 12 hearing — which

 

2082-1] (emphasis added).

In re Payne, 707 F.3d 195, 206 (2d Cir, 2013) (quoting Maness v. Meyers, 419 U.S. 449,
458 (1975) (internal quotation marks omitted)).

Dkt. 2405.

 
4

orignally was scheduled for June 10, 2019 and delayed for months essentially by Donziger’ -- to
determine Donziger’s claim that he purged himself of civil contempt of one portion of a March 5,
2019 court order.®

Chevron’s papers fully demonstrate that Donziger’s motion for a stay or adjournment
of that hearing and a stay of Chevron’s motion should be denied. But the Court thinks it useful to
place the matter of a stay or adjournment of the impending hearing in a fuller context. It briefly

addresses also Chevron’s motion with respect to the Fifth Amendment.

L The Motion for a Stay or Adjournment
A. Facts
LL The Forensic Inspection Protocol
On March 5, 2019, the Court issued a forensic inspection protocol (the “Protocol”)
that required Donziger to (a) identify and provide certain additional information with regard to his
electronic devices, media, and web-based accounts in writing on or before March 8, 2019, and (b)
surrender his devices and allow on March 18, 2019 a Neutral Forensic Expert to access his accounts

for forensic imaging.’ The identification requirements are set out in Protocol § 4, the device

 

The hearing was convened on June 10, 2019. Donziger’s effort te establish that he had
purged himself of his contempt of the portion of the order in question failed on that date
because Donziger declined to take the witness stand notwithstanding that he had the burden
at least of going forward with evidence that the had complied with the portion of the order
in question. See Tr., June 10, 2019 [Dkt. 2352].

Dkt, 2391,

Forensic Inspection Protocol [DI 2172] JJ 4-10.

 
5

surrender and account access in Protocol { 5. The reasons underlying this action are set out in a prior
memorandum and need not be repeated here.* Suffice it to say that Donziger has been stonewalling
appropriate post-judgment discovery for month after month, which has necessitated that his
electronically stored information be reviewed by others.

Donziger made clear from the outset that he would not comply with the Protocol.
Indeed, he invited a contempt finding.’ Chevron moved to hold him in civil contempt. And on May
23, 2019, the Court found Donziger in civil contempt of paragraph 4 of the Protocol (as well as other
legal obligations) and imposed escalating coercive fines in an effort to induce compliance. It did the
same on June 4, 2019 with regard to Donziger’s defiance of paragraph 5 of the Protocol.

Following the civil contempt adjudications, Donziger took some steps in the direction
of compliance with paragraph 4 of the Protocol. Chevron disputed their sufficiency. In
consequence, the Court scheduled a hearing for June 10, 2019 that now is to resume on December
12, 2019 before Magistrate Judge Lehrburger. Nothing pertaining to paragraph 5 is pending before
Magistrate Judge Lehrburger. And the hearing relating to paragraph 4 concerns only whether
Donziger, after he was held in civil contempt on May 23, 2019, purged himself of that civil contempt
of that provision of the Protocol. It has nothing to do with whether he defied paragraph 4 of the

Protocol between March 2019 and May 23, 2019. As just noted, he made clear that he would not

 

Dkt. 2171.

See, e.g., Donziger Letter to Neutral Forensic Expert, Mar. 11,2019, Dkt. 2173-1 (‘Iclearly
have stated that I will voluntarily go into civil contempt of the legally unfounded orders
in order to obtain proper appellate review.”); Donziger Response to Motion to Hold Him
in Contempt of the Protocol, Dkt. 2184, at 4-5 (“[I]t is my intention to go into voluntary
contempt as a matter of principle rather than submit to the review process prior to
achieving any appellate review.”).

 
comply and invited the contempt determination.

2. The Appeal

Donziger never appealed from nor sought other review of the Protocol. He did
appeal, however, from the May 23, 2019 decision that, among other things, held him in civil
contempt of paragraph 4 of the Protocol.'° He did not seek any stay from the Circuit. His appellate
brief raises no issue concerning the merits of the civil contempt determination with respect to
paragraph 4 of the Protocol or the Protocol itself.!! He never appealed from the June 4, 2019 order
holding him in civil contempt of paragraph 5. Thus, the appeal from the May 23, 2019 civil

contempt determination is the only such appeal Donziger has filed.

3. The Criminal Contempt Charges

On July 31, 2019, this Court charged Donziger with six counts of criminal contempt
of court. Three counts charge violations of the underlying merits judgment in this case. One relates
to an order that Donziger surrender his passport. Two relate to his violations of the Protocol. There
is no relevant relationship between the December 12, 2019 hearing and those two counts.

Count II charges that Donziger violated paragraph 5 of the Protocol. But paragraph

5 is not implicated at all in the December.12, 2019 hearing.

 

Chevron Corp, v. Donziger, No. 19-1584 (2d Cir. filed May 28, 2019).

Any such contention would be deemed waived by the failure to include it in his brief. See,
e.g., Norton v. Sam’s Club, 145 F.3d 114, 117 (2d Cir. 1998) (“Issues not sufficiently
argued in the briefs are considered waived and normally will not be addressed on appeal.”’).

 
7

Count I charges that Donziger disobeyed paragraph 4 of the Protocol for all or part
of the period from March 8, 2019 to and including May 28, 2019. Not surprisingly in view of his
claimed intention to go into civil contempt, Donziger made not even a colorable effort to comply
with paragraph 4 of the Protocol until May 29, 2019."

Accordingly, there is no real overlap or relationship between Count IJ of the criminal
contempt case and the December 12 hearing apart from the obvious background fact that both arise
in the context of Protocol paragraph 4. They concern two different time periods. Moreover, the
crime of criminal contempt is completed at the first moment the contemnor violated the order in
question, and that is so regardless of any subsequent compliance.” As the criminal contempt charge
concerns a different and earlier time period than the December 12 hearing, there is no overlap

between the two matters at all.

B, Discussion
The discovery requests with which Donziger failed to comply — the failure of which
led to orders to comply, to the Protocol and ultimately to the contempt proceedings -- were served
in April 2018, almost two years ago. Donziger simply has refused to discharge his obligations.

He now seizes on the criminal contempt charges — which were filed on July 31, 2019

and are unlikely to be tried until June 15, 2020. But there is nothing in the criminal contempt

 

12
Champion Decl. [Dkt. 2230] 49] 3-9 & Exs. A, B.
13

United States v. Marquardo, 149 F.3d 36 (1st Cir. 1998) (“This crime [criminal contempt]
is completed when contumacious conduct has taken place, regardless of whether the subject
later complies with the order he or she had earlier violated.”).

 

 
8
charges or the broader context of this case that warrants any exercise of discretion in his favor on this
issue. Five of the six criminal contempt charges have nothing at all to do with the December 12
hearing. That hearing is directed solely to the very narrow issue whether Denziger — as he has
claimed — in fact complied with paragraph 4 of the Protocol on or after March 29, 2019. And that
issue does not bear on the criminal contempt matter for the very simple reason that the criminal

charge is that he disobeyed paragraph 4 during a different time period.

i. The Fifth Amendment Motion

Chevron’s papers arguably demonstrate also that an invocation by Donziger at the
December 12 hearing of the Fifth Amendment privilege against self incrimination, if permitted and
otherwise unremedied, would leave Chevron without the ability to challenge on cross examination
Donziger’s assertions of compliance with paragraph 4 of the Protocol. This would be extremely
unfair, it contends, in that it would result in Donziger relying on those assertions that he voluntarily
chose to make in the three declarations in which he claimed that he had complied without his
adversary having a proper opportunity to challenge Donziger’s statements.

If Chevron were to prevail on its contention, one appropriate remedy in these
circumstances might well be to preclude Donziger from asserting the Fifth Amendment in the
hearing on the ground that his prior statements in the declarations waived his privilege on the subject
of his compliance or lack thereof with paragraph 4. That remedy might be coupled with the drawing

of an inference adverse to Donziger from his assertion of the privilege.’* In the posture of this case,

 

E.g., Baxter v. Palmigiano, 425 U.S. 308, 318 (1976), LiButti v. United States, 107 F.3d
110, 121 (2d Cir. 1997); Brink’s, inc. v. City of New York, 717 F.2d 700, 707-10 (2d Cir,
1983).

 

 
however, another remedy is available and possibly of equal efficacy.

Here, Donziger asserts that he has purged himself of his contempt of paragraph 4 of
the Protocol. On that question, he bears the burden of going forward and probably the burden of
persuasion. The only evidence he thus far has offered to support that contention is the three
declarations. Should he refuse to testify and to respond to appropriate questions on cross
examination, whether on the basis of the Fifth Amendment or for another reason, the Magistrate
Judge might well consider disregarding the three declarations.’* Were this to occur, Donziger’s
contention that he has purged himself of his civil contempt of paragraph 4 might well fail, leaving

him in civil contempt in accordance with the Court’s May 23, 2019 order.

Conclusion
Donziger’s letter motion to stay or adjourn the December 12, 2019 hearing, to hold
Chevron’s motion in abeyance, and to permit his counsel in the criminal contempt case to make a
special appearance or, alternatively, to give Donziger “an opportunity either to address the substance
of Chevron’s motion or pursue appellate rights [Dkt. 2405] is denied in all respects,’® provided,

however, that the Court has considered the submission by Donziger’s criminal defense counsel on

 

United States vy. Rylander, 460 U.S. 752, 758 (1983) (holding that a civil contemnor’s
affidavit and direct testimony “were properly disregarded by the District Court” because
he refused to be cross-examined on Fifth Amendment grounds at his contempt hearing).

16

The prayer for alternative relief is denied because Donziger already has had an opportunity
to address the substance of Chevron’s motion but elected not to do so. He had the usual
fourteen day period from the filing of Chevron’s motion within which to file answering
papers and, indeed, sought no extension of that period. He instead moved for a stay or
adjournment of the December 12 hearing without addressing the substance of Chevron’s
motion. He thus knowingly took the risk that his attempt to delay the hearing further would
be denied and that Chevron’s motion would be decided against him.

 

 
10
this occasion and, on appropriate application and for good cause, might do so in the future.
Chevron’s motion in fimine for an order precluding Donziger from refusing on the basis of his Fifth
Amendment privilege against self incrimination to answer questions as to whether he has cured his
contempt of Paragraph 4 of the Forensic Inspection Protocol Order [Dkt. 2391] denied without

prejudice to the assertion of its contentions before the Magistrate Judge.

50 ORDERED.
Dated: December 9, 2019 loan, Lh

Lewis A. (Kaptyr n
United States nope Idec

 
